DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The plurality of guidable portions formed to the inertial mass body from claim 10 (Note: Claim 10 appears to be directed to only Figures 9-11.  A guidable portion is disclosed as being reference numeral 225, and the inertial mass body is disclosed as being reference 23X.  It is unclear from Figures 9-11 how element 225 is formed to element 23X when element 225 is appears to be located inside of 23X in Figure 11.)
The two guide portions disposed in the restoring-force generating member from claim 10 (Note: Claim 10 appears to be directed to only Figures 9-11.  A guide portion is disclosed as being reference numeral 235X, and the restoring-force generating member is disclosed as being reference 22X.  It is unclear from Figures 9-11 how element 235X is disposed in element 22X when element 235X appears to be located in 23X in Figure 9.)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities:
Claim 1, line 14, recites “the guidable portions” which should be changed to --the two guidable portions-- to maintain consistent claim terminology.
Claim 3, line 3, recites “the guidable portions” which should be changed to --the two guidable portions-- to maintain consistent claim terminology.
Claim 6, line 3, recites “the guidable portions” which should be changed to --the two guidable portions-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, recites “a plurality of guide portions formed to the inertial mass body” which is indefinite because it is unclear exactly what the Applicant means by the phrase “formed to”.  Are the plurality of guide portions integrally formed with the inertial mass body or are they separate elements?  Are the plurality of guide portions formed in the inertial mass body?
Claim 8, lines 3-4, recites “a plurality of rotating elements” which is indefinite because it is unclear how the plurality of rotating elements relates to the rotating element from claim 1, line 2.  Is the rotating element from claim 1 a part of the plurality of rotating elements from claim 8?
Claim 10, line 11, recites “a plurality of guidable portions formed to the inertial mass body” which is indefinite because it is unclear exactly what the Applicant means by the phrase “formed to”.  Are the plurality of guidable portions integrally formed with the inertial mass body or are they separate elements?
Allowable Subject Matter
s 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oi et al. (US 11,204,078 B2) discloses a vibration damping device with similar structural elements.
Ito et al. (US 2020/0240497 A1) discloses a vibration damping device with similar structural elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656